DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-19) in the reply filed on 02/22/2021 is acknowledged. Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.

Status of Claims
Claims 1-19 are pending in the application with claims 1-11 withdrawn. Claims 12-19 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the planes of granules (claim 16) and the combustible absorbent material added to the nuclear fuel matrix or the nuclear fuel pellet coated with a combustible absorbent material (claim 18) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities: “the thermally conductive plate-shaped metal arrays is an average aspect ratio” should recite “the have an average aspect ratio”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 is indefinite because the limitation “the thermally conductive plate-shaped metal arrays have a ratio of average width to thickness of 10 to 300” is unclear. Is the ratio between 10 to 300 or is the average width:thickness 10:300? For purposes of examination, examiner assumes the ratio is between 10 to 300.

Claim 16 recites the limitation "planes of granules" in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “aspect ratio” in claim 16 is used by the claim to mean “planes of granules,” while the accepted meaning is “ratio of width to height.” The term is indefinite because the specification does not clearly redefine the term. Is the claim intended to recite the thermally conductive plate-shaped metal arrays have an average aspect ratio of 1 to 5? Or is the claim intended to recite the thermally conductive plate-shaped metal arrays have an average aspect ratio of planes to granules of 1 to 5? If so, this is further unclear in view of the 112b rejection above. The scope of the structure of the planes and granules is not clearly defined – are the granules a structure of the arrays, the matrix, or something else? For instance, are the arrays made up of granules? Additionally, it is unclear what plane the “planes of granules” is referring to – is this simply any cross-section of the granules? Or is this intended to recite there is a plane comprised of multiple granules? If so, in what structure does this plane exist?

Claims 17 and 19 are indefinite because they recite “the content of the thermally conductive plate-shaped metal arrays based on the nuclear fuel oxide matrix is” and “the content of the combustible absorbent material based on the nuclear fuel oxide matrix is” respectively and it is unclear from these limitations what is meant by “based on”. How is the content of the thermally conductive plate-shaped metal arrays or the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR Patent No. 101652729 (“Kim”) (citations refer to attached Machine Translation).

Regarding claim 12, Kim discloses a nuclear fuel pellet having enhanced thermal conductivity ([0001]), comprising:
a nuclear fuel oxide matrix ([0003]); and 


Regarding claim 13, Kim discloses the nuclear fuel pellet according to claim 12 and further discloses wherein the nuclear fuel oxide matrix comprises one or more selected from the group comprising uranium dioxide (UO2), plutonium dioxide (PuO2), and thorium dioxide (ThO2) ([0047]).

Regarding claim 14, Kim discloses the nuclear fuel pellet according to claim 12 and further discloses wherein the thermally conductive plate-shaped metal arrays have a ratio of average width to thickness of 10 to 300 ([0039]-[0040], [0044]; Kim discloses the width is between 2-60 µm and the thickness is between 1-30 µm, therefore the ratio of average width to thickness is between 0.07-60, which falls within the claimed range).

Regarding claim 15, Kim discloses the nuclear fuel pellet according to claim 12 and further discloses wherein the thermally conductive plate-shaped metal arrays have an average width of 1 µm to 900 µm and a thickness of 0.1 µm to 3 µm ([0039]-[0040], [0044]).

Regarding claim 16, Kim discloses the nuclear fuel pellet according to claim 12 and further discloses wherein the thermally conductive plate-shaped metal arrays is an average aspect ratio of planes of granules of 1 to 5 ([0045]).

Regarding claim 17, Kim discloses the nuclear fuel pellet according to claim 17 and further discloses wherein the thermally conductive plate-shaped metal arrays comprise one or more selected from the group comprising molybdenum (Mo), chromium (Cr), tungsten (W), niobium (Nb), ruthenium (Ru), vanadium (V), hafnium (Hf), tantalum (Ta), rhodium (Rh) and zirconium (Zr) ([0046]), and the content of the thermally conductive plate-shaped metal arrays based on the nuclear fuel oxide matrix is 1% by volume to 20% by volume ([0049]).

Regarding claim 18, Kim discloses the nuclear fuel pellet according to claim 12 and further discloses wherein a combustible absorbent material is added to the nuclear fuel oxide matrix, or the nuclear fuel pellet is coated with a combustible absorbent material ([0003], [0005]; Kim discloses adding gadolinium, which is a combustible absorbent material as disclosed on page 15, lines 6-12 of the instant Specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of “Effect of Mixed Powder Homogeneity on the UO2-Gd2O3 Nuclear Fuel Sintering Behavior” (“Durazzo”).

Regarding claim 19, Kim discloses the nuclear fuel pellet according to claim 18. Kim further discloses wherein the combustible absorbent material comprises one or more selected from the group consisting of gadolinium (Gd), boron (B), erbium (Er), and 

Durazzo teaches a nuclear fuel pellet comprising uranium dioxide nuclear fuel and additionally comprising gadolinium, the ratio of the gadolinium to the nuclear fuel being up to 10% by weight (Durazzo, pages 60, 61), which falls within the claimed range.

A POSA would have found it obvious to use a content of the combustible absorbent material as taught by Durazzo in the nuclear fuel pellet of Kim based on the desired sintering density of the fuel pellet (Durazzo, page 62). Further, it would have been obvious to a POSA to have the content of the combustible absorbent material based on the nuclear fuel oxide matrix be 0.5% by weight to 20% by weight in the nuclear fuel pellet of Kim, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. In this case, a POSA would have been aware that increasing or decreasing the content of combustible absorbent material would affect the reactivity of the reactor.
	
Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646